DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/14/2018. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 5/10/2022 is acknowledged.

Group II, claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2022. It is noted that Applicant had a typo stating that the Group II claims are 17-20, when it is 18-20. However, Applicant’s response and intention are clear by the election of the claims to be examined and the updated claim listing submitted on 5/10/2022, which shows claims 18-20 as withdrawn. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to because: 
Figs. 2A-2C: the low resolution of the images is affecting the clarity of the graphical image data. Applicant is advised to submit higher quality images that clearly depict all of the data being shown.  
Fig 2C: reference label 232 is stated in specification paragraph [0060] as describing “analyte measurements”. In Fig. 2C, label 232 is being pointed to various locations on the graph in a random manner. Thus, it is not clear what part(s) of the graph is considered as the analyte measurements. 
Fig. 2C: reference label 236 is stated in specification [0060] as describing the “size of confidence interval”. It is noted that the interval range at the end of the graph differs from that of the interval range at the beginning of the graph. Thus, it is not clear which interval range values Applicant intends to be used as the size of the confidence interval since there appears to be two different interval sizes. 
Fig. 5 reference label 520 has a dangling semicolon that should be removed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to because of minor informalities:
Claim 8: recites “The system claim 1”. This should be amended to recite: “The system of claim 1”. 
Claim 14: recites “the one or analyte”. This should be amended to recite: “the one or more analyte”.
Claim 16: recites “around a estimated”. This should be amended to recite: “around [[a]] an estimated”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation “updating, by the processing device, the machine learning model based on comparing an output of the machine learning model based on the first interval of electrocardiogram data and the first determined label” on lines 9-11. The limitation describes the updating of the machine learning (ML) model via two “based on” steps. The first based on step recites a comparison of the output of the ML model, but does not specify what is being compared to the output, leaving the comparison process seemingly incomplete. Then, the claim recites the second based on step describing the first interval of electrocardiogram (ECG) data and the first determined label. As such, it is not clear as to: (1) what is being compared to the output of the ML model to update the ML model, and (2) whether the ECG data and determined label are (A) describing the composition of the output or (B) if they are describing the two elements being used as part of the comparison process for the output of the ML model. Accordingly, Applicant is asked to clarify this ambiguity and to amend the claims as needed.  
	Claims 10-17 are rejected by virtue of their dependency from claim 9 and because they do not provide further clarification on the issues.
Claim 10 recites the limitation “the untrained machine learning model” on line 1. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,103,194. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application is a broader version of the claim set in the reference patent ‘194. The claim sets are mapped below. Claim 3-6 and 8 of the present application mirrors claims 3-6 and 8 of the reference patent ‘194. Claim 2 is substantially similar to claim 2 of the reference patent with the only difference being the use of the term “received” in the present application. Likewise, Claim 7 is substantially similar to claim 7 of the reference patent with the only difference being the use of the term “subject” in the present application versus the term “user” in the reference patent. 

Present application
Reference application (U.S. Patent No. 11,103,194)

Claim 1

A system for non-invasively predicting a level of an analyte comprising: 

an electrocardiogram sensor; and 

a processing device operatively coupled to the electrocardiogram sensor, wherein the processing device is to: 


receive electrocardiogram data of a subject from the electrocardiogram sensor; 

apply a machine learning model to the received electrocardiogram data, wherein the machine learning model has been trained on electrocardiogram training data of a plurality of subjects, the electrocardiogram training data of the plurality of subjects having one or more associated labels indicating an analyte concentration; and 













determine an indication of a level of the analyte based on the electrocardiogram data.

Claim 1

A system for non-invasively determining a measurement of an analyte comprising:

an electrocardiogram sensor; and

a processing device operatively coupled to the electrocardiogram sensor, wherein when executing instructions, the processing device is to:

receive electrocardiogram data from the electrocardiogram sensor;

apply a machine learning model to the electrocardiogram data, wherein the machine learning model has been trained based on previous electrocardiogram data associated with a user and source of an estimated analyte value associated with the user, 


wherein to train the machine learning model, a second processing device is to:
    receive a first measurement of the analyte within the user at a first time;
    receive a second measurement of the analyte within the user at a second time;
    generate a set of estimated values of the analyte at different times between the first time and the second time; and
   use one or more of the set of estimated values to train the machine learning model; and

determine an indication of a level of the analyte based on the electrocardiogram data.
Claim 2

The system of claim 1, wherein the received electrocardiogram data comprises an electrocardiogram signal measured over multiple heartbeats of the subject.
Claim 2

The system of claim 1, wherein the electrocardiogram data comprises an electrocardiogram signal measured over multiple heartbeats of the user.

Claim 3

The system of claim 2, wherein applying the machine learning model comprises pre-processing the electrocardiogram signal to generate an average heartbeat over the multiple heartbeats of the subject.
Claim 3

The system of claim 2, wherein applying the machine learning model comprises pre-processing the electrocardiogram signal to generate an average heartbeat over the multiple heartbeats of the user.
Claim 4

The system of claim 1, wherein the electrocardiogram sensor comprises a 2 lead or 3 lead electrocardiogram sensor.
Claim 4 

The system of claim 1, wherein the electrocardiogram sensor comprises a 2 lead or 3 lead electrocardiogram sensor.

Claim 5

The system of claim 1, wherein the machine learning model is one of a convolutional neural network, a recurrent neural network, or a combination of a convolutional and neural network.
Claim 5

The system of claim 1, wherein the machine learning model is one of a convolutional neural network, a recurrent neural network, or a combination of a convolutional and neural network.

Claim 6

The system of claim 1, wherein the analyte is one of potassium, magnesium, or calcium.

Claim 6

The system of claim 1, wherein the analyte is one of potassium, magnesium, or calcium.

Claim 7

The system of claim 1, wherein the indication of the level of the analyte indicates one of an estimate of concentrations of the analyte in the subject or an indication of a classification of the analyte level as high or normal.
Claim 7

The system of claim 1, wherein the indication of the level of the analyte indicates one of an estimate of concentrations of the analyte in the user or an indication of a classification of the analyte level as high or low.

Claim 8

The system claim 1, wherein the processing device is part of a mobile device comprising a display screen, and wherein the processing device is further to cause the display screen to display the indication of the level of the analyte on the display screen.
Claim 8

The system claim 1, wherein the processing device is part of a mobile device comprising a display screen, and wherein the processing device is further to cause the display screen to display the indication of the level of the analyte on the display screen.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 for all claims
	Under the first part of the analysis, claims 1-8 recite a system. Accordingly, these claims fall within the four statutory categories and the analysis now proceeds to Step 2A, Prongs 1 and 2 and then Step 2B. 

Claim 1
Step 2A, prong 1: the following limitations on lines 10-11 recite mental processes: 
Preamble: “predicting a level of an analyte comprising”.
Lines 10-11: “determine an indication of a level of the analyte based on the electrocardiogram data”.
The above limitations describe mental processes because, under a broadest reasonable interpretation (BRI), they involve: making a prediction and a determination related to an analyte. 
Thus, the claim recites mental processes because the limitations are based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Indeed, the claim limitations mainly relate to predicting the analyte level and determining the indication of the analyte level based on electrocardiogram data. As such, these limitations are conceivably performed mentally or with the aid of paper and pencil and thus are considered as mental processes.
Step 2A, prong 2: the following limitations on lines 1-9 recite additional elements:
“A system for non-invasively …:
an electrocardiogram sensor; and 
a processing device operatively coupled to the electrocardiogram sensor, wherein the processing device is to:
receive electrocardiogram data of a subject from the electrocardiogram sensor; 
apply a machine learning model to the received electrocardiogram data, 
wherein the machine learning model has been trained on electrocardiogram training data of a plurality of subjects, 
the electrocardiogram training data of the plurality of subjects having one or more associated labels indicating an analyte concentration; and ….”
The preamble recites additional elements related to mere instructions for applying the judicial exception, i.e. the steps related to predicting a level of analyte, on a generic computing device such as the system (see MPEP 2106.05(f)), as well as a generic field of use via the system (see MPEP 2106.05(h)). The limitation describing the electrocardiogram sensor and the processing device coupled to the electrocardiogram sensor denote a particular field of use or particular tech environment (see MPEP 2106.05(h)). The receiving limitation recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data gathering (see MPEP 2106.05(g)) with a particular field of use or particular tech environment via the electrocardiogram sensor (see MPEP 2106.05(h)).
The applying limitation recites mere instructions for applying the judicial exception using the machine learning model that has already been trained on the electrocardiogram data ((see MPEP 2106.05(f)). That is, the limitation is merely describing a use of the machine learning model on the received electrocardiogram data, wherein the machine learning model is simply an algorithm that has already been trained on previous electrocardiogram data. The limitation is not reciting an active training of the machine learning model, but rather its use. Thus, the limitation is reciting mere instructions to apply the judicial exception ((see MPEP 2106.05(f)). The limitation describing the electrocardiogram training data denotes a particular field of use (see MPEP 2106.05(h)). 
Thus, the limitations taken together do not integrate the judicial exception into a practical application. 
Step 2B: the limitations recited above do not amount to significantly more than the judicial exception. As stated above, the preamble relates to mere instructions to apply the judicial exception on a generic system, wherein such application does not amount to significantly more than the judicial exception because the use of generic system computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim utilizes the system is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Likewise, specifying the electrocardiogram sensor and the processing device coupled to the electrocardiogram sensor denotes an implementation to a particular field of use or particular tech environment that has been held in Electric Power Group, LLC v. Alstom S.A. to be merely indicative of a particular field of use or particular tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). 
The courts have also found that limitations regarding receiving data, when recited at a high level of generality, denote mere data gathering indicative of an insignificant extra-solution activity (see MPEP 2106.05(g)). Wherein “receiving or transmitting data over a network” or “storing and retrieving information in memory” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)). As such, the receiving limitation in the claim is not significantly more than the judicial exception. 
The applying limitation recites mere instructions for applying the judicial exception using the machine learning model, i.e. an algorithm, which has already been trained on previous electrocardiogram data ((see MPEP 2106.05(f)). The limitation describing the electrocardiogram training data denotes a particular field of use and thus is not significantly more than the judicial exception (see MPEP 2106.05(h)).  
Therefore, the claim limitations do not amount to significantly more than the judicial exception. 

Claim 2
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes. 
Step 2A, prong 2: the following limitation recites additional elements: “The system of claim 1, wherein the received electrocardiogram data comprises an electrocardiogram signal measured over multiple heartbeats of the subject.”
The preamble describes a generic field of use via the system (see MPEP 2106.05(h)). The receiving limitation recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data gathering (see MPEP 2106.05(g)). Thus, the limitation does not integrate the judicial exception into a practical application. 
Step 2B: the limitation recited above does not amount to significantly more than the judicial exception. As stated above, specifying that the claim utilizes the system is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). 
Furthermore, the courts have also found that limitations regarding receiving data, when recited at a high level of generality, denote mere data gathering indicative of an insignificant extra-solution activity (see MPEP 2106.05(g)). Wherein “receiving or transmitting data over a network” or “storing and retrieving information in memory” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)). As such, the receiving limitation in the claim is not significantly more than the judicial exception. 
Therefore, the claim limitations do not amount to significantly more than the judicial exception. 

Claim 3
Step 2A, prong 1: the claim inherits the mental processes from the independent claim.
Step 2A, prong 2: the following limitation recites additional elements: “The system of claim 2, wherein applying the machine learning model comprises pre-processing the electrocardiogram signal to generate an average heartbeat over the multiple heartbeats of the subject.” The limitation recites additional elements related to mere instructions for applying the judicial exception, i.e. the steps related to pre-processing the electrocardiogram signal, on a generic computing device such as the system (see MPEP 2106.05(f)), as well as a generic field of use via the system (see MPEP 2106.05(h)). Thus, the limitation does not integrate the judicial exception into a practical application.
Step 2B: the limitation recited above does not amount to significantly more than the judicial exception. The claim recites mere instructions to apply the judicial exception on a generic system, wherein such application does not amount to significantly more than the judicial exception because the use of generic system computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim utilizes the system is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Thus, the claim limitation does not amount to significantly more than the judicial exception.

Claim 4
Step 2A, prong 1: the claim inherits the mental processes from the independent claim.
Step 2A, prong 2: the following limitation recites additional elements: “The system of claim 1, wherein the electrocardiogram sensor comprises a 2 lead or 3 lead electrocardiogram sensor.”
The limitation describes a system with a particular type of electrocardiogram sensor, which denotes a particular field of use or particular tech environment (see MPEP 2106.05(h)). Thus, the limitation does not integrate the judicial exception into a practical application.
Step 2B: the limitation recited above does not amount to significantly more than the judicial exception because it describes a system with a particular type of electrocardiogram sensor, which is merely seeking to limit the abstract idea to a particular field of use or tech environment as embodied by the electrocardiogram sensor (see MPEP 2106.05(h)). Wherein the courts have held in Electric Power Group, LLC v. Alstom S.A. that limitations indicative of a particular field of use or particular tech environment are not significantly more than the judicial exception. Thus, the claim limitation does not amount to significantly more than the judicial exception.

Claim 5
Step 2A, prong 1: the claim inherits the mental processes from the independent claim.
Step 2A, prong 2: the following limitation recites additional elements: “The system of claim 1, wherein the machine learning model is one of a convolutional neural network, a recurrent neural network, or a combination of a convolutional and neural network.”
The limitation describes a system with a particular type of machine learning model, which denotes a particular field of use or particular tech environment as embodied by the particular type of machine learning model (see MPEP 2106.05(h)). Thus, the limitation does not integrate the judicial exception into a practical application.
Step 2B: the limitation recited above does not amount to significantly more than the judicial exception because it describes a system with a particular type of machine learning model, which is merely seeking to limit the abstract idea to a particular field of use or tech environment as embodied by the type of machine learning model (see MPEP 2106.05(h)). Wherein the courts have held in Electric Power Group, LLC v. Alstom S.A. that limitations indicative of a particular field of use or particular tech environment are not significantly more than the judicial exception. Thus, the claim limitation does not amount to significantly more than the judicial exception.
Claim 6
Step 2A, prong 1: the claim inherits the mental processes from the independent claim.
Step 2A, prong 2: the following limitation recites additional elements: “The system of claim 1, wherein the analyte is one of potassium, magnesium, or calcium.”
The limitation describes a system with a particular analyte composition, which denotes a particular field of use or a particular tech environment as embodied by the composition of the analyte (see MPEP 2106.05(h)). Thus, the limitation does not integrate the judicial exception into a practical application.
Step 2B: the limitation recited above does not amount to significantly more than the judicial exception because it describes a system with a particular analyte composition, which is merely seeking to limit the abstract idea to a particular field of use or particular tech environment as embodied by the analyte composition (see MPEP 2106.05(h)). Wherein the courts have held in Electric Power Group, LLC v. Alstom S.A. that limitations indicative of a particular field of use or particular tech environment are not significantly more than the judicial exception. Thus, the claim limitation does not amount to significantly more than the judicial exception.

Claim 7
Step 2A, prong 1: the following limitation recites mental processes: “wherein the indication of the level of the analyte indicates one of an estimate of concentrations of the analyte in the subject or an indication of a classification of the analyte level as high or normal”. 
The above limitation describes mental processes because, under a broadest reasonable interpretation (BRI), it involves making indications related to either the concentration estimate of the analyte or classification of the analyte. Thus, the claim recites mental processes because the limitations are based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Indeed, the claim limitations mainly relate to making indications corresponding to the analyte. As such, this limitation is conceivably performed mentally or with the aid of paper and pencil and thus is considered as mental processes.
Step 2A, prong 2: the following limitation recites additional elements: “The system of claim 1,”. The limitation describes a generic field of use via the generic system (see MPEP 2106.05(h)). Thus, the limitation does not integrate the judicial exception into a practical application.
Step 2B: the limitation recited above does not amount to significantly more than the judicial exception because reciting the utilization of the generic system denotes an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Furthermore, the use of generic computing environment to perform the mental process amounts to a mental process that can be performed on a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)). Thus, the claim limitation does not amount to significantly more than the judicial exception.

Claim 8
Step 2A, prong 1: the claim inherits the mental processes from the independent claim.
Step 2A, prong 2: the following limitations recite additional elements: “The system claim 1, wherein the processing device is part of a mobile device comprising a display screen, and wherein the processing device is further to cause the display screen to display the indication of the level of the analyte on the display screen.” 
The limitation describes a generic system and generic computing environment as embodied by the processing device and mobile device with the display screen, which denotes a generic field of use or tech environment (see MPEP 2106.05(h)). The causing limitation for displaying the indication level of the analyte recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data output (see MPEP 2106.05(g)). Thus, the limitations taken together do not integrate the judicial exception into a practical application.
Step 2B: the limitations recited above do not amount to significantly more than the judicial exception. As stated above, the limitation specifying the processing device and mobile device with the display screen is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a generic field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Likewise, the courts have found that limitations regarding displaying data, when recited at a high level of generality, denote mere data output indicative of an insignificant extra-solution activity (see MPEP 2106.05(g)). Wherein “receiving or transmitting data over a network” or “storing and retrieving information in memory” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)). As such, the causing to display limitation in the claim is not significantly more than the judicial exception.
Thus, the claim limitations do not amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friedman et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0350468, hereinafter Friedman). 

Regarding claim 1, Friedman teaches:
A system for non-invasively predicting a level of an analyte comprising ([0063]: describing “computer-based techniques for quantifying the concentration of analytes, such as potassium, in a patient's blood based on physiological electrical data (electrogram data).” Wherein “a system can non-invasively measure and/or determine changes in analyte levels of the subject (e.g., levels of calcium, potassium, magnesium, glucose, and the like)” ([0064]).): 

an electrocardiogram sensor ([0063], [0065], and [0100]: describing electrocardiogram (ECG) sensing devices, e.g. electrodes, pacemakers, wearable patches, etc.); and 
a processing device operatively coupled to the electrocardiogram sensor, wherein the processing device is to ([0066]: describing a computer or mobile processing system “that communicates with a system of wearable [ECG] or hand-held [ECG] electrodes”, i.e. the processing system is operatively coupled to the various ECG sensing devices. See also [0126]-[0127]: describing examples of various processing systems.): 
receive electrocardiogram data of a subject from the electrocardiogram sensor ([0063], [0065], and [0095]: describing obtaining of ECG data from patient(s) via the ECG sensing devices.); 
apply a machine learning model to the received electrocardiogram data ([0091] and [0098]: describing that the system utilizes machine learning (ML) techniques for building analyte estimation models to “estimate[] analyte levels for a patient based on raw or pre-processed ECG data”. Wherein the obtaining/receiving of the ECG data was previously described. See also [0082]: describing another example of a ML technique that can be applied, e.g. statistical analysis technique, on raw ECG data.), 
wherein the machine learning model has been trained on electrocardiogram training data of a plurality of subjects ([0091] and [0093]: describing training of the ML model with training sample data from patient(s). Wherein patient(s) can comprise a plurality of patients ([0100]-[0102]).), 
the electrocardiogram training data of the plurality of subjects having one or more associated labels indicating an analyte concentration ([0083], [0091], [0098], and [0105]-[0106]: describing labels related to analyte concentration and ECG data of the patients to train the models.); and 
determine an indication of a level of the analyte based on the electrocardiogram data ([0080], [0091], [0093], and [0098]: describing an estimation of the analyte level based on ECG data.).

Regarding claim 2, the rejection of claim 1 is incorporated. Friedman teaches:
The system of claim 1, wherein the received electrocardiogram data comprises an electrocardiogram signal measured over multiple heartbeats of the subject ([0073]-[0074], [0081], [0083], and [0090]: describing ECG data with heartbeats over a period of time for patient(s). Wherein receiving the ECG data was previously described.).

Regarding claim 3, the rejection of claim 2 is incorporated. Friedman teaches:
The system of claim 2, wherein applying the machine learning model comprises pre-processing the electrocardiogram signal to generate an average heartbeat over the multiple heartbeats of the subject ([0070], [0080]-[0081], [0091], [0097], and [0108]-[0109]: describing processing of the ECG data to determine average heartbeats over a period of time, i.e. multiple heartbeats over a period of time.).

Regarding claim 5, the rejection of claim 1 is incorporated. Friedman teaches:
The system of claim 1, wherein the machine learning model is one of a convolutional neural network ([0091]: describing machine-learning (ML) techniques for building ML models such as “deep convolutional neural network”.), a recurrent neural network, or a combination of a convolutional and neural network.
Regarding claim 6, the rejection of claim 1 is incorporated. Friedman teaches:
The system of claim 1, wherein the analyte is one of potassium, magnesium, or calcium ([0064]: describing that the analytes being analyzed comprises “levels of calcium, potassium, magnesium”.).

Regarding claim 7, the rejection of claim 1 is incorporated. Friedman teaches:
The system of claim 1, wherein the indication of the level of the analyte indicates one of
an estimate of concentrations of the analyte in the subject or 
an indication of a classification of the analyte level as high or normal ([0091]: describing that the system can classify the ECG data as having low, normal, or high analyte levels.).

Regarding claim 8, the rejection of claim 1 is incorporated. Friedman teaches:
The system claim 1, wherein the processing device is part of a mobile device comprising a display screen ([0126]-[0127] and [0132]: describing that the system comprising computing devices such as mobile devices that have display.), and 
wherein the processing device is further to cause the display screen to display the indication of the level of the analyte on the display screen ([0073]: describing that the system enables a display of the analyte levels. The system and the display was previously described.).




Regarding claim 9, Friedman teaches:
A method, comprising: 
receiving, by a processing device ([0066] and [0126]-[0127]: describing computer or mobile processing systems.), electrocardiogram training data comprising a plurality of electrocardiograms ([0091] and [0098]: describing obtaining electrocardiogram (ECG) training data comprising a plurality of ECG data/samples.) and one or more analyte measurements associated with the electrocardiograms ([0074], [0083], and [0091]: describing various analyte levels associated with the ECGs.); 
determining, by the processing device, training labels for the electrocardiograms of the electrocardiogram training data based at least in part on the analyte measurements ([0091] and [0098]: describing training classification labels for the ECG data that are based in part on analyte measurements.); 
inputting a first interval of electrocardiogram data ([0074], [0091], and [0093]-[0095]: describing that the system can receive inputs of ECG data, wherein the ECG data comprises a plurality of segments including a first segment.) and a first determined label associated with the first interval of electrocardiogram data into a machine learning model ([0091], [0093], and [0098]: describing that the system comprising machine learning (ML) techniques for building model obtains classification labels in correlation with ECG data, wherein the ECG data comprise a plurality of segments that includes a first segment and a plurality of classification labels that includes a first classification label related to the first segment. See also [0082]: describing another example of a ML technique, e.g. statistical analysis technique, for the model.); and 
updating, by the processing device, the machine learning model based on comparing an output of the machine learning model based on the first interval of electrocardiogram data and the first determined label ([0091] and [0098]: describing that the ML model is updated via evaluating an output, e.g. predicted analyte level, in correlation with ECG data (e.g. “raw or pre-processed ECG data”) comprising segments and classification labels. Wherein the segments comprise a plurality of segments that includes a first segment and a plurality of classification labels that includes a first classification label related to the first segment. See also [0093]-0094]: further describing an updating of the ML model. See also [0073]-[0074] and [0080]: describing the ECG data segments.).

Regarding claim 10, the rejection of claim 9 is incorporated. Friedman teaches:
The method of claim 9, wherein updating the untrained machine learning model comprises updating a set of variables in the machine learning model ([0093]-0094]: describing updating of the model based on new or updated data points, i.e. a set of variables in the model. Wherein the model comprises ML ([0082] and [0091]).).

Regarding claim 11, the rejection of claim 9 is incorporated. Friedman teaches:
The method of claim 9, further comprising: 
receiving new electrocardiogram data from an electrocardiogram sensor, the new electrocardiogram data not in the electrocardiogram training data ([0093]-[0094]: describing obtaining new ECG data, which are different from the previous ECG training data. The previous ECG data are described in [0091]. The ECG data are collected via the ECG sensing devices ([0063], [0065], and [0095]).); 
inputting the new electrocardiogram data into the machine learning model trained on the electrocardiogram training data ([0093]-[0094] and [0098]: describing inputting the new ECG data into the system comprising ML models.); and 
determining an indication of an analyte concentration based on an output of the machine learning model ([0082]-[0083], [0091], [0093], and [0098]: describing determination of the analyte levels by the ML models.).

Regarding claim 12, the rejection of claim 11 is incorporated. Friedman teaches:
The method of claim 11, further comprising providing the indication of the analyte concentration or an indication of a classification of the analyte level as high or low ([0091]: describing that the system can classify the ECG data as having low, normal, or high analyte levels.).

Regarding claim 13, the rejection of claim 9 is incorporated. Friedman teaches:
The method of claim 9, wherein determining the training labels further comprises:
determining, for a first electrocardiogram in the electrocardiogram training data ([0073] and [0091]: describing a plurality of ECG data, e.g. from a first to a Nth ECG data, used for training.), an estimated analyte concentration at a time the first electrocardiogram data was generated based on the received electrocardiogram data ([0081]-[0082], [0091], [0098]: describing prediction/estimation of the analyte levels from the ECG data based on the obtained ECG data. The first ECG data was previously described.) and 
one or more analyte measurements associated with the first electrocardiogram ([0064] and [0083]: describing analyte measurements associated with the ECG data. The first ECG data was previously described.); and 
determining whether a first electrocardiogram of the electrocardiogram training data satisfies a threshold to be labeled as a first classification ([0091]: describing determination of a classification of the ECG data based on aligning with threshold metrics for that classification, i.e. the “most probable classification” based on the alignment.).

Regarding claim 14, the rejection of claim 9 is incorporated. Friedman teaches:
The method of claim 9, wherein determining the training labels further comprises determining estimated analyte concentration for a first electrocardiogram of the electrocardiogram training data ([0073] and [0091]: describing a plurality of ECG data, e.g. from a first to a Nth ECG data, used for training.)
using a Gaussian Process Regression analysis generated based on the one or analyte measurements associated with the first electrocardiogram ([0085], [0086], [0091], and [0098]: describing that the system uses linear regression or Gaussian curve or normal probability distribution to analyze ECG data to make predictions of the analyte levels. Wherein the first ECG data was previously described.).

Regarding claim 15, the rejection of claim 14 is incorporated. Friedman teaches:
The method of claim 14, wherein the estimated analyte concentration includes a confidence level ([0088] and [0109]: describing confidence level measures/scores in relation to predictions of analyte levels.), and 
wherein updating the machine learning model comprises weighting penalties on the machine learning model based on the confidence level ([0071]-[0072], [0084], and [0109]: describing that the system comprising ML has confidence level measures/scores with threshold metrics. Wherein the metrics are used in updating the system via updating the ECG data in the system such that ECG data with measures/scores not meeting the threshold metrics are discarded, i.e. a weighting penalty is applied, resulting in an updated system.).

Regarding claim 16, the rejection of claim 9 is incorporated. Friedman teaches:
The method of claim 9, wherein determining the training labels further comprises: determining that a confidence interval around a estimated analyte concentration of a first electrocardiogram in electrocardiogram training data is larger than a threshold ([0093]-[0094]: describing calculating confidence statistical measures/scores related to the ECG data and prediction of analyte levels. Wherein the ECG data comprises a plurality of ECG data, e.g. from a first to a Nth ECG data, used for training ([0073] and [0091]). The measures/scores including values above a threshold ([0071], [0088], and [0109]).); and 
removing the first electrocardiogram from the electrocardiogram training data in response to the estimated analyte level being higher than a threshold ([0071], [0088], and [0109]: describing removal of ECG data that meet or exceed a particular threshold. Wherein the waveforms or amplitudes in the ECG data are used to predict analyte levels ([0075], [0093], [0098], and [0108]) and the ECG data being used in training the models ([0091]). The ECG data including a first ECG data as previously described.).
 
Regarding claim 17, claim 17 is substantially similar to claim 6 and therefore is rejected on the same ground as claim 6. Claim 17 is a method claim that corresponds to system claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0350468, hereinafter Friedman) in view of Friedman et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0256063, hereinafter Friedman ‘063). 

Regarding claim 4, the rejection of claim 1 is incorporated. The cited reference Friedman does not explicitly teach: “wherein the electrocardiogram sensor comprises a 2 lead or 3 lead electrocardiogram sensor.” Friedman ‘063 teaches: ECG sensing device as denoted by the ECG monitoring system comprising the standard 12 leads that include Lead II and Lead III (Friedman ‘063 [0071]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the ECG sensing device in Friedman to include the various leads for the ECG sensing device in Friedman ‘063. Doing so would enable “ECG samples [to] be collected from any number of leads, including 1 or 2 leads to collect data used to assess analyte level” (Friedman ‘063 [0071]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Rahhal et. al., “Deep learning approach for active classification of electrocardiogram signals”: describing deep machine learning techniques for analyzing and classifying electrocardiogram (ECG) signals. Wherein the techniques comprise vector representation of the ECG signal and using a two-phase process involving unsupervised feature learning in phase 1 and supervised fine tuning in phase 2. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELENE A. HAEDI/Examiner, Art Unit 2128